Title: To George Washington from Samuel Huntington, 27 January 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia January 27. 1781
                        
                        Your Excellency will receive herewith enclosed, a Petition from George Wright & others, with an Act
                            of Congress of this Day referring the Petition to your Excellency to take such Measures thereon as you may think proper.
                        By the enclosed Copy of the 23d Instant you will be informed that Congress approves of the Proposals made by
                            Colonel Armand for equipping his Legion, and have granted him leave to proceed to France for that Purpose—That the Remains
                            of his Legion for the Purpose of Discipline at such Place as you shall direct. Colonel Armand hath also requested that
                            Lieut. Colonel Ternant may be appointed Lieut. Colonel of his Legion: the Board of War having reported in favour of his
                            Request, Congress have thought it expedient to refer the same to your Excellency.
                        I have also enclosed for your Information a Resolve of the 26th Instant correcting some Anachronisms
                            respecting the Time fixed with Regard to the Officers therein mentioned when their additional Pay shall commence in the
                            new Emissions and for retained Rations &c.; fixing the Time to the first of August last conformable to the Pay in
                            the Line of the Army. I have the Honor to be with the highest Respect your Excellency’s most obedient & most
                            humble Servant
                        
                            Sam. Huntington President
                        
                        
                            P.S. I have been Honourd with your favour of the 23d instant.
                        

                     Enclosure
                                                
                            
                                Long Island November 5th 1780
                            
                            To the Honourable, the Representatives of the United States of North America, in General Congress
                                Assembled.
                            Gentlemen.
                            We whose names are hereto subscrib’d, Citizens of America, and at this time, prisoners, within the
                                British lines, being compel’d by various distresses, and particularly, by the cruel neglect, we experience in the
                                present Exchange, to cry for releif, request your favourable Attention, to the following circumstances.
                            Whatever inactivity our present charactars may seem to imply, we can with truth, severally assert, that
                                we have at all times, from the earliest period of the contest, attended with alacrity to the call of our country, on
                                every emergency. Most of us held commissions, but happen’d to be out of Service when taken. The British demand
                                Officers in exchange, not only for those who are in these circumstances, but likewise for those who have formerly been
                                Officers; but who being neither commission’d nor in actual Service when taken, have most assuredly, no claim to
                                Military rank. This demand, the American Commissary General deems unreasonable; a discussion of the disagreement is
                                therefore defer’d till another opportunity, and the unfortunate subjects of it, are in the Meantime to languish in
                                Captivity.
                            We beg leave now express our Apprehension, that whenever a future exchange may be set on foot, the same
                                impractibility of ascertaining our ranks, will subsist, unless by a previous examination, the difficulty is removed.
                                This, Gentlemen, is what we earnestly request you will find expedient to ordr.
                            Sensible that more important affairs demand your attention, we declind recapitulating minute distresses,
                                and shall only add a few words respecting the injustice, as well as the Impolicy, of our being denied a part of the
                                publick supplies. We entertain a perfect consideration for the Gentlemen of the Army, & are sensible that
                                Virtue, and publick spirit only, are the motives of their conduct: but we trust that we shall do them no injustice,
                                when we say that we conceive the Citizen to be as worthy & as usefull a Charactar as the Soldier. Why then, we
                                should be utterly neglected, when we have the misfortune to be made prisoners, we cannot conceive, unless the Maxim
                                must be verify’d, "that a claim to services from others must be attended with a Capacity to serve them"—This Capacity
                                we have lost by the chance of war which has at the same time enabled our Country to restore & command it.
                            To prove the impolicy of this distinction, we need only mention the discouragement it must give the
                                Militia, when they reflect, that if they should happen to be made prisoners, but the day after they are discharged
                                from actual service, they must languish out their term of captivity in unpitied want.
                            We now ardently beg that the Grievances we here complain of may be redress’d as speedily as possible
                                & beg leave to subscribe ourselves Gentlemen Your most Obedient, and Devoted Servants
                            
                                Pennya: George Wright
                                Jno. Wm Annis Jacob Sommer Jersey: Garrit Van Wagener
                                duke Wikoff
                                Matthias Ward
                                Delaware: Robert Hondgson
                                Silas Snow
                                
                            
                            
                        
                     Enclosure
                                                
                            
                                
                                    19 January 1781
                                
                            
                            Extract of a report from the Board of War dated January 19th 1781
                            "That Lieutenant Colonel Ternant be appointed Lieutenant Colonel of Colonel Armand’s Legion and take his
                                rank and command therein when exchanged."

                        
                        
                    